Citation Nr: 1442717	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  10-49 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to a compensable evaluation for a scar on the right calf.

2.  Entitlement to service connection for a skin disorder of the left hand, to include as due to herbicide exposure.

3.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and M.C.

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the proceeding is associated with the record.

The Board has reviewed the Virtual VA paperless claims processing system and Veterans Benefits Management System (VBMS).  To the extent that these files contain relevant records, the Board finds no prejudice in proceeding with adjudication because the reopening of the Veteran's claim for service connection for residuals of a head injury is favorable.  Moreover, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review any additional records upon remand.

The merits of the claim for service connection for residuals of a head injury and the issues of entitlement to service connection for a skin disorder and to an increased evaluation for a scar on the right calf will be addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT
 
1.  The Veteran's claim for service connection for residuals of a head injury was previously considered and denied by the RO in a December 1972 rating decision. The Veteran was informed of that decision, but did not appeal. There was also no evidence received within one year of that determination. 

2.  The evidence received since the December 1972 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a head injury.

 
CONCLUSIONS OF LAW
 
1. The December 1972 rating decision that denied service connection for residuals of a head injury is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2013).
 
2.  The evidence received subsequent to the December 1972 rating decision is new and material, and the claim for service connection for residuals of a head injury is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO previously considered and denied the Veteran's claim for service connection for residuals of a head injury in a December 1972 rating decision.  In particular, the RO noted that a VA examination of the head was normal.  There was no scar or residual of his head injury in service.   The Veteran was notified of the decision, but he did not appeal. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no pertinent evidence submitted within one year of the decision. 38 C.F.R. § 3.156(b).  Therefore, the Board finds that the December 1972 rating decision is final.

The Veteran later filed a new application for service connection for residuals of a head injury in August 2008.  The evidence received since the final December 1972 rating decision includes testimony from the Veteran stating that he experiences headaches as a result of his head injury in service.  A VA medical record dated in February 2010 also noted head pain, and a VA treatment record dated in April 2012 (contained in Virtual VA) indicated that he has headaches.  This evidence was not considered at the time of the December 1972 rating decision and includes evidence showing a possible residual.  Moreover, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for residuals of a head injury.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for residuals of a head injury is reopened.


REMAND

During the June 2014 hearing, the Veteran's representative indicated that the Veteran had been examined by the Social Security Administration (SSA).  It is unclear as to whether these records may relevant to the claims on appeal.  Therefore, the AOJ should attempt to obtain any available records from SSA. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

The Board notes that the Veteran has not been afforded a VA examination in connection with his claim for a skin disorder of the left hand.  The Veteran's service personnel records show that he served in the Republic of Vietnam during the Vietnam era, and therefore, he is presumed to have been exposed during such service to certain herbicide agents, including Agent Orange. 38 C.F.R. § 3.307(a) (2011).  He has also been diagnosed with various skin disorders affecting his left hand, to include contact dermatitis and tinea manus.  Although these diagnoses are on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. §§ 3.303(d), 3.309(e) (2011); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  Therefore, the Board finds that a VA examination and medical opinion are needed.

The Board also notes that the Veteran has not been provided a VA examination in connection with his current claim for service connection for residuals of a head injury.  The Veteran's service treatment records do document a head injury, and as discussed above, there is evidence suggesting that he has headaches.  Therefore, the Board finds that a VA examination and medical opinion are necessary.

Moreover, as this case is already being remanded, the Board finds that the Veteran should be afforded a more recent VA examination in connection with his claim for an increased evaluation for a scar on the right calf.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any skin disorder of the left hand, residuals of a head injury, and a scar on the right calf. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include any records dated since April 2012.  

2.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

3.  After completing the foregoing development, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any skin disorder affecting his left hand.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

It should be noted that the Veteran is presumed to have been exposed to herbicide agents during his military service.

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology. If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current skin disorders affecting the Veteran's left hand.  For each diagnosis identified, the examiner should opine as to whether the disorder began in service or is otherwise causally or etiologically related thereto, including herbicide exposure in service (regardless of the fact that the disorder is not presumed to be associated with herbicide exposure).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any residuals of a head injury that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran fell down the stairs and struck the right side of his head during service.

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology. If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any current residual of a head injury, to include headaches.  For any residual identified, the examiner should opine as to whether the disorder began in service or is otherwise causally or etiologically related thereto, including the Veteran's fall in service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected scar on the right calf.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file.

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  In particular, the examiner should provide a description of the Veteran's right calf scar, including the size and location, and he or she should indicate whether it is unstable or painful; deep or superficial; and linear or nonlinear.  The examiner should also state whether the scar causes any functional loss.

6.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


